UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1096


In re: JONATHAN EUGENE BRUNSON,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:14-hc-02009-FL)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jonathan Eugene Brunson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Eugene Brunson petitions for a writ of mandamus, alleging that the district

court has unduly delayed ruling on his postjudgment motion. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied the motion on April 13, 2021. Accordingly, because the

district court has recently decided Brunson’s motion, we deny the mandamus petition as

moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2